Title: To James Madison from John Breckinridge, 17 December 1802
From: Breckinridge, John
To: Madison, James


Dear sir
Senate Chamber Friday Morning 17th. Decr. 1802
I recd. the inclosed letter this Morning. The Young Gentl. who writes it, is the Son of Colo. Nichs. Cabell of Amherst, & wishes to visit France, partly on account of his Health, & partly for his improvement. He is a young man of most unblemished Character, & a well informed excellent Mind.
He would be greatly flattered by a line from you to Mr. Livingston, or to any other person whatever, either in Paris or Bordeaux; to which latter place he is first distined [sic]. Having known this young Man from his infancy & being so thoroughly impressed with his prudence & worth, I cannot hesitate in giving him the strongest recommendation. Wishing to write to him to-morrow, I would have waited on you to day; but have on me the remains of a bad cold. I will send to you early in the morning for an ansr. Yours respectfully
John Breckinridge
 

   
   RC (DNA: RG 76, French Spoliations, 1791–1829). Docketed by JM. Enclosure not found.



   
   Nicholas Cabell (1750–1803) represented Amherst County in the Virginia General Assembly between 1779 and 1801 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 11:445 n. 2).


